UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 7)* RRsat Global Communications Network Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 0.01 Per Share (Title of Class of Securities) M8183P102 (CUSIP Number) May 7, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) £ Rule 13d-1(c) S Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. M8183P102 Page 2 of 5Pages 1 NAME OF REPORTING PERSONS.David Rivel I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.74%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN *The calculations are based on a total of 17,346,561 Ordinary Shares of RRsat Global Communications Network Ltd. outstanding. Item 1(a) Name of Issuer RRsat Global Communications Network Ltd. (the "Issuer"). Item 1(b) Address of Issuer's Principal Executive Offices RRsat Building, Hanegev Street, POB 1056, Airport City 70100, Israel. Item 2(a)-(b) Name of Person Filing; Address of Principal Business Office or, if none, Residence The principal business office of David Rivel is located at 11Menachem Begin Rd, Ramat Gan 56681, Israel. Item 2(c) Citizenship Incorporated by reference to Item 4 of the cover page pertaining to such reporting person. Item 2(d) Title of Class of Securities Ordinary Shares, par value NIS 0.01 per share, of the Issuer ("Ordinary Shares"). Item 2(e) CUSIP Number M8183P102 Item 3 If this Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. Item 4 Ownership (a) Amount beneficially owned: 821,381 Ordinary Shares. David Rivel is the record owner of 821,381Ordinary Shares. (b) Percentage of class: 4.74%. (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 821,381Ordinary Shares Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:821,381 Ordinary Shares Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following: x Item 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Page 3 of 5 Pages Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8 Identification and Classification of Members of the Group Incorporated by reference to Items 2 and 4 of this Schedule 13G. Item 9 Notice of Dissolution of Group Not applicable. Item 10 Certification Not applicable. Page 4 of 5 Pages Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May 20, 2013 /s/ DAVID RIVEL DAVID RIVEL Page5 of 5 Pages
